Exhibit 10.2

AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 22nd day of April 2009 by and between Silicon Valley Bank (“Bank”) and
Entropic Communications, Inc., a Delaware corporation (“Borrower”) whose address
is 6290 Sequence Drive, San Diego, California 92121.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of April 11, 2007 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”). Bank has extended
credit to Borrower for the purposes permitted in the Loan Agreement.

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement, as herein set
forth, and Bank has agreed to the same, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Addition of Unused Revolving Line Facility Fee. Section 2.4(d) of the Loan
Agreement that currently reads as follows:

(d) Unused Revolving Line Facility Fee. [omitted]; and

is hereby amended in its entirety and replaced with the following:

(e) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to one-half of one percent (0.50%) per annum of the average unused
portion of the Revolving Line, as determined by Bank; provided, however, while
the Reduced Rate is in effect, then the Unused Revolving Line Facility Fee will
be payable monthly, in arrears, on a calendar year basis, in an amount equal to
one-quarter of one percent (0.25%) per annum of the average unused portion of
the Revolving Line, as determined by Bank. The unused portion of the Revolving
Line, for the purposes of this calculation, shall include amounts reserved under
the Cash Management Services Sublimit for products provided and under the
Foreign Exchange Sublimit for FX Forward Contracts. Borrower shall not be
entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement, or suspension or termination of Bank’s
obligation to make loans and advances hereunder; and

2.2 Modified Dispositions. Section 7.1 of the Loan Agreement that currently
reads as follows:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for (a) Transfers of Inventory
in the ordinary course of business; (b) Transfers of worn-out or obsolete
Equipment; and (c) Transfers consisting of Permitted Liens and Permitted
Investments; (d) Transfers of non-exclusive licenses for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business; and
(e) other Transfers not to exceed $50,000 per year. For purposes of
clarification, it is understood and agreed by the parties that Borrower shall
not transfer any assets or Collateral to its Subsidiaries, Entropic
Communications (Hong Kong) Ltd., Entropic Communications (Shenzhen) Ltd.,
Entropic Communications Israel Ltd., SAS RF Magic and RF Magic Ltd., except that
Borrower may transfer cash to the extent required to pay for each such
Subsidiary's operating expenses incurred in the normal course of business.

 

-1-



--------------------------------------------------------------------------------

is hereby amended in its entirety and replaced with the following:

7.2 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for (a) Transfers of Inventory
in the ordinary course of business; (b) Transfers of worn-out or obsolete
Equipment; and (c) Transfers consisting of Permitted Liens and Permitted
Investments; (d) Transfers of non-exclusive licenses for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business; and
(e) other Transfers not to exceed $50,000 per year. For purposes of
clarification, it is understood and agreed by the parties that Borrower shall
not transfer any assets or Collateral to its Subsidiaries, Entropic
Communications (Hong Kong) Ltd., Entropic Communications (Shenzhen) Ltd.,
Entropic Communications Israel Ltd., SAS RF Magic and RF Magic Ltd., except that
Borrower may transfer cash to the extent required to pay for each such
Subsidiary's operating expenses incurred in the normal course of business, not
to exceed $400,000 per month in the aggregate for all such Subsidiaries
combined.

2.3 Deletion of Definition of Conditions Precedent to Increase. The definition
of “Conditions Precedent to Increase” set forth in Section 13.1 of the Loan
Agreement is hereby amended in its entirety to read as follows:

“Conditions Precedent to Increase” [omitted].

2.4 Modified Definition of Eligible Foreign Accounts. The definition of
“Eligible Foreign Accounts” set forth in Section 13.1 of the Loan Agreement is
hereby amended in its entirety to read as follows:

“Eligible Foreign Accounts” means Accounts arising in the ordinary course of
Borrower’s business from an Account Debtor that does not have its principal
place of business in the United States but are otherwise Eligible Accounts that
are (a) supported by letter(s) of credit acceptable to Bank in its discretion;
or (b) that Bank approves in writing including from the following Account
Debtors which are hereby approved: (i) Motorola, (ii) Actiontech, (iii) Foxconn
(HonHi Precision), (iv) Alcatel, (v) Jabil Circuits, (vi) Maruban, (vii) Prime
Electronics, (viii)WinstronNeWeb Corporation and subsidiary and (ix) Radiance
Electronics Co. Ltd.

2.5 Modified Definition of Maximum Dollar Amount. The definition of “Maximum
Dollar Amount” set forth in Section 13.1 of the Loan Agreement is hereby amended
in its entirety to read as follows:

“Maximum Dollar Amount” is $10,000,000.

2.6 Modified Definition of “Permitted Investments.” Subclause (f) of the
definition of “Permitted Investments” set forth in Section 13.1 of the Loan
Agreement that currently reads as follows:

(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries as provided for in Section 7.1 hereof;

is hereby amended in its entirety and replaced with the following:

(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $400,000 per month in the
aggregate for all such Subsidiaries combined as provided for in Section 7.1
hereof;

2.7 Modified Definition of Revolving Line Maturity Date. The definition of
“Revolving Line Maturity Date” set forth in Section 13.1 of the Loan Agreement
is hereby amended in its entirety to read as follows:

“Revolving Line Maturity Date” is April 21, 2010.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

-2-



--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower filed with the Delaware Secretary
of State’s Office on December 12, 2007 (the Amended and Restated Certificate of
Incorporation of Entropic Communications, Inc.) remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of an amendment fee in an amount equal to $50,000, and
(c) Borrower’s payment of all legal fees of Bank incurred with respect to this
Amendment and (d) Bank’s receipt of the Consent to Amendment and Reaffirmation
of Guaranty attached hereto, duly executed and delivered by each Guarantor
(unless Bank, in its sole discretion at any time waives in writing the receipt
of any such Consent).

[Signature page follows.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Entropic Communications, Inc. By:  
/s/ Derek R. Brunelle     By:   /s/ Kurt Noyes Name:   Derek Brunelle     Name:
  Kurt Noyes Title:   Relationship Manager     Title:   VP Finance

 

-4-